DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 objected to because of the following informalities:  Claims 1-20 repeatedly recite the phrase “an automobile” which should be “the automobile” after it is first introduced.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-7, 22, 9-11, 13-15, 9&22, 17, 19, 17&22, 17&5, 17&6, 17&6-7 of U.S. Patent No. 10429203. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it obvious to remove the elements (emphasized below).
Patent 10429203
17/737401
1.) A computing device, comprising: one or more hardware memory units; and one or more processors; wherein the computing device is configured to access and employ the memory units and processors to: automatically initiate a movement data analysis software application
 to operate as a background application on the computing device,
the movement data analysis software application being configured to 
continuously
receive movement data collected by one or more movement sensors of the computing device, the one or more movement sensors of the computing device being configured to detect and collect movement data of the computing device when the computing device is moved;

 analyze the received movement data 
for a window of time sampled at a predetermined sampling rate
 to determine a binary output, the binary output including one of: the received movement data 
for the window of time 
corresponds to movement of the computing device in an automobile during a first driving trip or the received movement data 
for the window of time 
corresponds to movement of the computing device not in an automobile and during a non-driving trip; responsive to determining that said received movement data 
for the window of time 
corresponds to movement of the computing device in an automobile during the first driving trip: store and output data corresponding to the first driving trip; activate at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the computing device;
 and 
initiate a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the computing device to | obtain additional data from the at least one additional movement sensor; and responsive to determining that said received movement data 
for the window of time 
does not correspond to movement of the computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors of the computing device.
1.) A computing device, comprising: one or more hardware memory units; and one or more processors; wherein the computing device is configured to access and employ the memory units and processors to: automatically initiate a movement data analysis software application, 


the movement data analysis software application being configured to 

receive movement data collected by one or more movement sensors of the computing device, the one or more movement sensors of the computing device being configured to detect and collect movement data of the computing device when the computing device is moved;

 analyze the received movement data 


to determine a binary output, the binary output including one of: the received movement data
 
corresponds to movement of the computing device in an automobile during a first driving trip or the received movement data 

corresponds to movement of the computing device not in an automobile and during a non-driving trip; responsive to determining that said received movement data 

corresponds to movement of the computing device in an automobile during the first driving trip: store and output data corresponding to the first driving trip; activate at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the computing device; 

initiate a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the computing device to obtain additional data from the at least one additional movement sensor; and responsive to determining that said received movement data 

does not correspond to movement of the computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors of the computing device.
2.) wherein the computing device is a mobile computing device, 
the mobile computing device further comprising:
 one or more movement sensors configured to collect said movement data, the one or more movement sensors 
comprising at least one of a gyroscope, an accelerometer, a speedometer, or a global positioning system (GPS) receiver.
2). wherein the computing device is a mobile computing device

 and wherein the 
one or more movement sensors 

comprising at least one of a gyroscope, an accelerometer, a speedometer, or a global positioning system (GPS) receiver.
3.) wherein the mobile computing device is further configured to access and employ the memory units and processors to: collect a first portion of said movement data using a first movement sensor of the mobile 

device while the at least one additional movement sensor is in an inactive state, wherein the determination that said movement data corresponds to movement 

during the first driving trip is based on the first portion of said movement data;

 in response to determining that said movement data corresponds to movement

 during the first driving trip, activate the at least one additional movement sensor; and after the at least one additional movement sensor is activated, collect a second portion of said movement data using the at least one additional movement sensor, wherein the second portion of said movement data is used to determine driving data associated with the first driving trip.
3.) wherein the mobile computing device is further configured to access and employ the memory units and processors to: collect a first portion of said movement data using a first movement sensor of the mobile
 computing 
device while the at least one additional movement sensor is in an inactive state, wherein the determination that said movement data corresponds to movement 
of the computing device in an automobile during the first driving trip is based on the first portion of said movement data;

in response to determining that said movement data corresponds to movement 
of the computing device in an automobile during the first driving trip, activate the at least one additional movement sensor; and after the at least one additional movement sensor is activated, collect a second portion of said movement data using the at least one additional movement sensor, wherein the second portion of said movement data is used to determine driving data associated with the first driving trip.
5.) wherein determining that said movement data corresponds to movement of the computing device in an automobile during the first driving trip comprises:
calculating an acceleration variable based at least on first acceleration data corresponding to acceleration in a first axis direction, and second acceleration data corresponding to acceleration in a second axis direction; and
calculating a rotation rate variable based at least on first rotation rate data corresponding to rotation around a first axis, and second rotation rate data corresponding to rotation around a second axis.
4.) wherein determining that said movement data corresponds to movement of the computing device in an automobile during the first driving trip comprises:
calculating an acceleration variable based at least on first acceleration data corresponding to acceleration in a first axis direction, and second acceleration data corresponding to acceleration in a second axis direction; and
calculating a rotation rate variable based at least on first rotation rate data corresponding to rotation around a first axis, and second rotation rate data corresponding to rotation around a second axis.
6.) wherein determining that said
movement data corresponds to movement of the computing device in an automobile during the first driving trip comprises:
analyzing acceleration data and rotation data collected during the window of time; and
determining the binary output based on the analysis of the acceleration data and rotation data collected during the window of time.
5.) wherein determining that said movement data corresponds to movement of the computing device in an automobile during the first driving trip comprises:
analyzing acceleration data and rotation data collected during a window of time; and
determining the binary output based on the analysis of the acceleration data and rotation data collected during the window of time.
7.) wherein determining the binary output further comprises:

calculating a probability that the acceleration data and rotation data collected during the window of time correspond to driving; and

comparing the probability to a driving prediction threshold.
6.) wherein determining the binary output further comprises:

calculating a probability that the acceleration data and rotation data collected during the window of time correspond to driving; and

comparing the probability to a driving prediction threshold.
22.) wherein the movement of the computing device not in an automobile and during the non-driving trip includes movement during at least one of: a walking event, an air travel event, and a train travel event
7.) wherein the movement of the computing device not in an automobile and during the non-driving trip includes movement during at least one of: a walking event, an air travel event, and a train travel event.
9.) A method, comprising: automatically initiating a movement data analysis software application
 to operate as a background application on a movement data analysis computing device, 
the movement data analysis software application being configured to continuously
 receive movement data of the movement data analysis computing device from one or more movement sensors of the movement data analysis computing device;

analyzing the received movement data
 for a window of time sampled at a predetermined sampling rate
 to determine a binary output, the binary output including one of: the received movement data
 for the window of time 
corresponds to a movement of the movement data analysis computing device in an automobile during a first driving trip or the received movement data 
for the window of time 
corresponds to movement of the movement data analysis computing device not in an automobile and during a non-driving trip; and if it is determined that said movement data 
for the window of time 
corresponds to | movement of the movement data analysis computing device in an automobile during the first driving trip: outputting, by the movement data analysis computing device, data corresponding to the first driving trip; activating at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the movement data analysis computing device; and initiating a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the movement data analysis computing device to obtain additional data from the at least one additional movement sensor; and if it is determined that said received movement data
 for the window of time 
does not correspond to movement of the movement data analysis computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors | of the movement data analysis computing device.
8.) A method, comprising: automatically initiating a movement data analysis software application,

 

the movement data analysis software application being configured to 
receive movement data of the movement data analysis computing device from one or more movement sensors of the movement data analysis computing device;

analyzing the received movement data 


to determine a binary output, the binary output including one of: the received movement data 

corresponds to a movement of the movement data analysis computing device in an automobile during a first driving trip or the received movement;
data 

corresponds to movement of the movement data analysis computing device not m an automobile and during a non-driving trip; and if it is determined that said movement data 

corresponds to movement of the movement data analysis computing device in an automobile during the first driving trip: outputting, by the movement data analysis computing device, data corresponding to the first driving trip; activating at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the movement data analysis computing device; initiating a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the movement data analysis computing device to obtain additional data from the at least one additional movement sensor; and if it is determined that said received movement data 

does not correspond to movement of the movement data analysis computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors of the movement data analysis computing device.
10.) wherein receiving
 the movement data comprises receiving data from one or more movement sensors of a mobile computing device, the one or more movement sensors comprising at least one of a gyroscope, an accelerometer, a speedometer, or a global positioning system (GPS) receiver.
9.) wherein 
the movement data analysis computing device is a mobile computing device and wherein 
the one or more movement sensors comprising at least one of a gyroscope, an accelerometer, a speedometer, or a global positioning system (GPS) receiver.
11.) collecting a first portion of said movement data using a first movement sensor of the movement data analysis computing device while the at least one additional movement sensor is in an inactive state, wherein the determination that said movement data corresponds to movement 


during the first driving trip is based on the first portion of said movement data;

in response to determining that said movement data corresponds to movement


 during the first driving trip, activating the at least one additional movement sensor; and

after the at least one additional movement sensor is activated, collecting a second portion of said movement data using the at least one additional movement sensor, wherein the second portion of said movement data is used to determine driving data associated with the first driving trip.
10.) collecting a first portion of said movement data using a first movement sensor of the movement data analysis computing device while the at least one additional movement sensor is in an inactive state, wherein the determination that said movement data corresponds to movement 
of the data analysis computing device in an automobile 
during the first driving trip is based on the first portion of said movement data;

in response to determining that said movement data corresponds to movement 
of the movement data analysis computing device in an automobile 
during the first driving trip, activating the at least one additional movement sensor; and

after the at least one additional movement sensor is activated, collecting a second portion of said movement data using the at least one additional movement sensor, wherein the second portion of said movement data is used to determine driving data associated with the first driving trip.
13.) wherein determining that said movement data corresponds to movement of the movement data analysis computing in
 an automobile during the first driving trip comprises:

calculating an acceleration variable based at least on first acceleration data corresponding to acceleration in a first axis direction, and second acceleration data corresponding to acceleration in a second axis direction; and

calculating a rotation rate variable based at least on first rotation rate data corresponding to rotation around a first axis, and second rotation rate data corresponding to rotation around a second axis.
11.) wherein determining that said movement data corresponds to movement of the movement data analysis computing device in
 a vehicle during the first driving trip comprises:

calculating an acceleration variable based at least on first acceleration data corresponding to acceleration in a first axis direction, and second acceleration data corresponding to acceleration in a second axis direction; and

calculating a rotation rate variable based at least on first rotation rate data corresponding to rotation around a first axis, and second rotation rate data corresponding to rotation around a second axis. 
14.) wherein determining that said movement | data corresponds to movement of the movement data analysis computing in an automobile during the first driving trip comprises:
analyzing acceleration data and rotation data collected during the window of time; and
determining the binary output based on the analysis of the acceleration data and rotation data collected during the window of time.
12.) wherein determining that said movement data corresponds to movement of the movement data analysis computing device in an automobile during the first driving trip comprises:
analyzing acceleration data and rotation data collected during a window of time; and
determining the binary output based on the analysis of the acceleration data and rotation data collected during the window of time.
15.) wherein determining the binary output further comprises: calculating a probability that the acceleration data and rotation data collected during the window of time correspond to driving; and comparing the probability to a driving prediction threshold.
13.) wherein determining the binary output further comprises: calculating a probability that the acceleration data and rotation data collected during the window of time correspond to driving; and 
comparing the probability to a driving prediction threshold.
22.) wherein the movement of the computing device

 not in an automobile and during the non-driving trip includes movement during at least one of: a walking event, an air travel event, and a train travel event.
14.) wherein the movement of the movement data analysis computing device 
not in an automobile and during the non-driving trip includes movement during at least one of: a walking event, an air travel event, and a train travel event.
17.) A system, comprising: a driving data analysis server; and one or more mobile computing devices, wherein the driving data analysis server comprises: one or more processors; one or more nonvolatile hardware memory units; and one or more networking components, wherein the driving data analysis server is configured to access and employ the memory units and processors to: transmit a movement data analysis software application, via the one or more networking components, to the one or more mobile computing devices; 
and receive driving trip data generated by the movement data analysis software application from the one or more mobile computing devices, 
wherein each of the one or more mobile computing devices comprises: one or more volatile hardware memory units, the memory units configured to receive and store movement data; and one or more, said processors configured to analyze movement data; wherein each of the mobile computing devices is configured to receive, store, and execute the movement data analysis software application, and said movement data analysis software application is programmed to access and employ the memory units and processors of the mobile computing device to: automatically initiate the movement data analysis software application 
to operate as a background application on each of the mobile computing devices, 
the movement data analysis software application being configured to continuously  
receive movement data collected by one or more movement sensors of the mobile computing device, the one or more movement sensors of the mobile computing device being configured to detect and collect movement data of the mobile computing device when the mobile computing device is moved; analyze the received movement data
 for a window of time sampled at a predetermined sampling rate
 to determine a binary output, the binary output including one of: the received movement data
 for the window of time 
corresponds to movement of at least one mobile computing device in an automobile during a first driving trip or the received movement data
 for the window of time 
corresponds to movement of the at least one mobile computing device not in an automobile and during a non-driving trip; and responsive to determining that said received movement data 
for the window of time
 corresponds to movement of the at least one mobile computing device in an automobile during the first driving trip: transmit output data corresponding to the first driving trip to the driving data analysis server; activate at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the mobile computing device; and initiate a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the mobile computing device to obtain additional data from the at least one additional movement sensor; and responsive to determining that said received movement data 
for the window of time
 does not correspond to movement of the at least one mobile computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors of the computing device.
15.) A system, comprising: a driving data analysis server; and one or more mobile computing devices, wherein the driving data analysis server comprises: one or more processors; one or more nonvolatile hardware memory units; and one or more networking components, wherein the driving data analysis server is configured to access and employ the memory units and processors to: transmit a movement data analysis software application, via the one or more networking components, to the one or more mobile computing devices; 
and 



wherein each of the one or more mobile computing devices comprises: one or more volatile hardware memory units, the memory units configured to receive and store movement data; and one or more, said processors configured to analyze movement data; wherein each of the mobile computing devices is configured to receive, store, and execute the movement data analysis software application, and said movement data analysis software application is programmed to access and employ the memory units and processors of the mobile computing device to: automatically initiate the movement data analysis software application, 


the movement data analysis software application being configured to 

receive movement data collected by one or more movement sensors of the mobile computing device, the one or more movement sensors of the mobile computing device being configured to detect and collect movement data of the mobile computing device when the mobile computing device is moved; analyze the received movement data


to determine a binary output, the binary output including one of: the received movement data 

corresponds to movement of at least one mobile computing device in an automobile during a first driving trip or the received movement data 

corresponds to movement of the at least one mobile computing device not in an automobile and during a non-driving trip; and responsive to determining that said received movement data 

corresponds to movement of the at least one mobile computing device in an automobile during the first driving trip: transmit output data corresponding to the first driving trip to the driving data analysis server; activate at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the mobile computing device; initiate a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the mobile computing device to obtain additional data from the at least one additional movement sensor; and responsive to determining that said received movement data 

does not correspond to movement of the at least one mobile computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors.
19.) wherein the movement data analysis software application is further programmed to access and employ the memory units and processors of the mobile computing device to: collect a first portion of said movement data using a first movement sensor of the mobile computing device while the at least one additional movement sensor is in an inactive state, wherein the determination that said movement data corresponds to movement during the first driving trip is based on the first portion of said movement data; in response to determining that said movement data corresponds to movement during the first driving trip, activate the at least one additional movement sensor; and after the at least one additional movement sensor is activated, collect a second portion of said movement data using the at least one additional movement sensor, wherein the second portion of said movement data is used to determine driving data associated with the first driving trip.
16.) wherein the movement data analysis software application is further programmed to access and employ the memory units and processors of the mobile computing device to: collect a first portion of said movement data using a first movement sensor of the mobile computing device while the at least one additional movement sensor is in an inactive state, wherein the determination that said movement data corresponds to movement during the first driving trip is based on the first portion of said movement data; in response to determining that said movement data corresponds to movement during the first driving trip, activate the at least one additional movement sensor; and after the at least one additional movement sensor is activated, collect a second portion of said movement data using the at least one additional movement sensor, wherein the second portion of said movement data is used to determine driving data associated with the first driving trip.
22.) wherein the movement of the computing device not in an automobile and during the non-driving trip includes movement during at least one of: a walking event, an air travel event, and a train travel event.
17.) wherein the movement of the computing device not in an automobile and during the non-driving trip includes movement during at least one of: a walking event, an air travel event, and a train travel event.
5.) wherein determining that said movement data corresponds to movement of the computing device in an automobile during the first driving trip comprises: calculating an acceleration variable based at least on first acceleration data corresponding to acceleration in a first axis direction, and second acceleration data corresponding to acceleration in a second axis direction; and
calculating a rotation rate variable based at least on first rotation rate data corresponding to rotation around a first axis, and second rotation rate data corresponding to rotation around a second axis.
18.) wherein determining that said movement data corresponds to movement of the at least one mobile computing device in an automobile during the first driving trip comprises: calculating an acceleration variable based at least on first acceleration data corresponding to acceleration in a first axis direction, and second acceleration data corresponding to acceleration in a second axis direction; and
calculating a rotation rate variable based at least on first rotation rate data corresponding to rotation around a first axis, and second rotation rate data corresponding to rotation around a second axis.
6.) wherein determining that said
movement data corresponds to movement of the

 computing device in an automobile during the first driving trip comprises:
analyzing acceleration data and rotation data collected during the window of time; and
determining the binary output based on the analysis of the acceleration data and rotation data collected during the window of time.
19.) wherein determining that said movement data corresponds to movement of the 
at least one mobile 
computing device in an automobile during the first driving trip comprises:
analyzing acceleration data and rotation data collected during a window of time; and
determining the binary output based on the analysis of the acceleration data and rotation data collected during the window of time.
7.) wherein determining the binary output further comprises:

calculating a probability that the acceleration data and rotation data collected during the window of time correspond to driving; and

comparing the probability to a driving prediction threshold.
20.) wherein determining the binary output further comprises:

calculating a probability that the acceleration data and rotation data collected during the window of time correspond to driving; and

comparing the probability to a driving prediction threshold.



Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection set forth in this Office action is overcome.

In regards to the prior art of record, claim 1 differ from the prior art of record (20130166201, 20130041521, and 20130176328) either singularly or in combination because they fail to anticipate or render obvious “store and output data corresponding to the first driving trip; activate at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the computing device; initiate a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the computing device to obtain additional data from the at least one additional movement sensor; and responsive to determining that said received movement data does not correspond to movement of the computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors of the computing device.”  in combination with all other limitations in the claim as claimed and defined by the applicant. 

In regards to the prior art of record, claim 8 differ from the prior art of record (20130166201, 20130041521, and 20130176328) either singularly or in combination because they fail to anticipate or render obvious “outputting, by the movement data analysis computing device, data corresponding to the first driving trip; activating at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the movement data analysis computing device; initiating a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the movement data analysis computing device to obtain additional data from the at least one additional movement sensor; and if it is determined that said received movement data does not correspond to movement of the movement data analysis computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors of the movement data analysis computing device.” in combination with all other limitations in the claim as claimed and defined by the applicant. 
In regards to the prior art of record, claim 15 differ from the prior art of record (20130166201, 20130041521, and 20130176328) either singularly or in combination because they fail to anticipate or render obvious “responsive to determining that said received movement data corresponds to movement of the at least one mobile computing device in an automobile during the first driving trip: transmit output data corresponding to the first driving trip to the driving data analysis server; activate at least one additional movement sensor, the at least one additional movement sensor being a vehicle-based sensor different from the one or more movement sensors of the mobile computing device; initiate a communication session with a vehicle-based computer system in communication with the vehicle-based sensor and different from the mobile computing device to obtain additional data from the at least one additional movement sensor; and responsive to determining that said received movement data does not correspond to movement of the at least one mobile computing device in an automobile during the first driving trip receive additional movement data collected by one or more movement sensors” in combination with all other limitations in the claim as claimed and defined by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130314226 A1 METHOD AND SYSTEM USING MOBILE COMMUNICATION DEVICE TO IMPROVE HOME SAFETY; US 20130041623 A1 THEFT DETECTION NODES AND SERVERS, METHODS OF ESTIMATING AN ANGLE OF A TURN, METHODS OF ESTIMATING A DISTANCE TRAVELED BETWEEN SUCCESSIVE STOPS, AND METHODS AND SERVERS FOR DETERMINING A PATH TRAVELED BY A NODE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2857 


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857      
12/18/22